Citation Nr: 1629884	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus for the period from September 20, 2005, to October 12, 2012. 
 
2.  Entitlement to a rating in excess of 40 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus for the period since October 12, 2012. 
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2015.


REPRESENTATION

Veteran represented by:	Barry Rothchild, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) New York, New York, Regional Office (RO), which granted service connection for a low back disability and assigned a 20 percent rating effective September 27, 2005, the date of the claim.  The Veteran appealed the rating as well as the effective date.  During the pendency of the appeal, he testified before the undersigned at a Board hearing in April 2010.  A complete hearing transcript has been associated with the file.  

In April 2012, the Board denied an earlier effective date but remanded the issue of an increased initial rating for further development.  While on remand, the RO scheduled the Veteran for an examination in October 2012, which showed worsening of his low back disability.  As a result, the RO increased the rating to 40 percent effective October 12, 2012, in a December 2012 rating decision. 

In August 2013, the appeal returned to the Board.  However, the Board again remanded to obtain outstanding treatment records and a new VA examination.  After additional development was completed, the RO granted the Veteran separate ratings for bilateral lower extremity peripheral neuropathy with a noncompensable ratings for each extremity effective September 23, 2013, in a March 2014 rating decision.  He has not appealed these ratings but has maintained a higher rating is warranted for his low back disability. 

In May 2015, the appeal returned to the Board.  The Board vacated its April 2012 decision, and granted an earlier effective date for service connection for a low back disorder to the day after the Veteran's separation from service.  The Board remanded the issues of the increased rating of the low back to include the assignment of an initial rating from November 28, 1957, to September 20, 2005, and the issue of a TDIU.  

In October 2015, the RO granted earlier effective dates for lumbar radiculopathy/peripheral neuropathy of the bilateral lower extremities (sciatic nerve) effective May 18, 2005, with a 10 percent rating for the left lower extremity and a noncompensable rating for the right lower extremity.  The RO also granted the Veteran service connection for a lumbar radiculopathy of the femoral nerve, right lower extremity with a 10 percent rating effective July 1, 2015.  The Veteran has not appealed the assignment of these ratings.  He argued in an October 2015 letter that he should be awarded a 40 percent rating beginning 2010 when letters of a private physician (Dr. A.A.) were submitted to the Board. The Board has evaluated these contentions in the Reasons and Bases. 

In a March 2015, the Veteran advanced contentions which may be reasonably construed as an informal application to reopen claims of entitlement to service connection for a heart disorder, excessive bleeding in the mouth, and a generalized anxiety disorder with alcohol abuse.  However, these issues were not adjudicated by the Agency of Original Jurisdiction (AOJ).  In the Board's May 2015 decision, these issues were referred to the AOJ for appropriate action.  Unfortunately, the RO has yet to adjudicate these matters.  In a January 2016 letter, the Veteran requested the status of these claims.  There is no evidence of record that the AOJ has initiated the adjudication process.   Accordingly, the Board once again refers these matters to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The issue of entitlement to a TDIU prior to July 1, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 12, 2012, the Veteran's low back disability was manifested by subjective complaints of low back pain and feeling unsteady when walking; objective findings included limitation of motion but without limitation of forward flexion to 30 degrees or less, ankylosis, or evidence of incapacitating episodes. 

2.  Since October 12, 2012, the Veteran's low back disability has been manifested by subjective complaints of worsening back pain; objective findings include pain, limitation of motion and forward flexion to 20 degrees, at worst, without evidence of ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to October 12, 2012, the criteria for a rating in excess of 20 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus were not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2016).

2.  Since October 12, 2012, the criteria for a rating in excess of 40 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the appeal period, the Veteran has been in receipt of a 20 percent rating for his low back disability from September 20, 2005, to October 12, 2012, and a 40 percent rating since October 12, 2012.  He contends that his lumbar spine disability is more severe than what is contemplated by the assigned ratings.   He is rated under DC 5242 for degenerative arthritis of the spine as well as DC 5235 for vertebral fracture or dislocation.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The disabilities of the spine that are rated under the General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), unfavorable or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  The "Notes" following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

DC 5243 provides that IVDS is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. The IVDS Formula provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Prior to October 12, 2012

Although the Veteran contends a 40 percent rating should be awarded for the period prior to October 12, 2012, the preponderance of the evidence is against such an assertion.  Upon review of all the evidence of record, both lay and medical, for the period prior to October 12, 2012, the preponderance of the evidence is against a rating in excess of 20 percent rating under the General Rating Formula. 

After initiating his September 2005 claim for service connection, the Veteran received treatment through VA and private sources.  However, evidence adequate to rate his back disability was not noted until September 2007 when he underwent an initial evaluation and a reevaluation of his low back.  In both instances, forward flexion was reported to 60 degrees, which exceeded the range of motion needed for a rating in excess of 40 percent.    

In the December 2007 VA examination, the Veteran complained of a sharp, variable low back pain that worsened with prolonged sitting, lying down in bed or with sudden turns.  He reported feeling unsteady when walking.  However, range of motion failed to show a decline in range of motion consistent with a rating in excess of 20 percent.  Range of motion tests revealed lumbar forward flexion to 50 degrees with pain beginning at 60 degrees.  Extension was to 0 to 20 degrees.  Left and right lateral rotation was noted to be from 0 to 30 degrees, with pain. The examiner also noted that there was no muscle atrophy or abnormality of posture. With forward flexion in excess of 30 degrees and no evidence of favorable or unfavorable ankylosis, a higher rating was not warranted.  

In an August 2009 physical examination, range of motion tests revealed lumbar forward flexion to 60 degrees and extension to 5 degrees, which is consistent with a 20 percent rating, and no higher. 

In addition to seeking treatment through VA, the Veteran also received private care from Dr. A.A., a neurosurgeon, who evaluated the Veteran and offered his opinion regarding possible surgical intervention in May 2009, July 2010, January 2010, and December 2011. Unfortunately, this physician did not perform range of motion tests to adequately evaluate the severity of the back disorder.  Notations of pain on movement and general statements of impairments in function are not enough to warrant an increase in rating.  Objective measures, such as range of motion tests, to compare the level of disability experienced by the Veteran to the rating criteria are needed.  A rating based on vague statements is tantamount to speculation. 

Based on the above, a 20 percent rating, and no higher, is warranted prior to October 12, 2012, as evidence by forward flexion, at its worst, to 50 degrees with pain.  As noted above, the next higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  For these reasons, a rating in excess of 20 percent for the lumbar spine disability is not warranted prior to October 12, 2012.  

With respect to IVDS, the Veteran was not under physician prescribed bedrest.  Furthermore, the December 2007 examination report found no evidence of IVDS.  Accordingly, the IVDS rating criteria is inapplicable.  


Since October 12, 2012

As of October 12, 2012, the RO awarded the Veteran a 40 percent rating for his service-connected back disorder.  Although he asserts that he is entitled to a higher rating, the evidence does not support a higher rating.  

The RO increased the rating for the low back based on an October 2012 VA spine examination.  The examination report revealed that the Veteran's lumbar forward flexion had reduced to 20 degrees with pain, which was consistent with the 40 percent rating.  A higher rating would have required favorable or unfavorable ankylosis, which is in effect a fixed spine in neutral position during flexion or extension.  38 C.F.R. § 4.71a  Note (5).  Neither flexion nor extension were shown to be limited to such an extent.   

After the October 2012 VA examination, the Veteran underwent physical therapy and neurology treatment in 2013.  Unfortunately, the therapist did not denote that range of motion tests were conducted.  He also was seen by private physician Dr. A.A., who also noted the Veteran's low back disability, but who also did not discuss any range of motion test results or note evidence of ankylosis.  Thereafter, he reported all subsequent treatment came from VA facilities. 

In September 2013, VA scheduled the Veteran for another examination.  Even though flexion had increased to 30 degrees, the level of severity shown was within 40 percent rating criteria.  Furthermore, even though additional functional loss was noted after repetitive use including less movement than normal, incoordination, pain, and interference with sitting, standing and/or weight bearing, ankylosis was not noted. 

The Veteran continued treatment of his low back pain through VA; however, these records do not provide any additional information that could be used to increase the Veteran's rating.  These records provided additional history of his low back disability, subjective symptoms and treatment regimens, but no evidence of ankylosis.

By the July 2015 VA examination, the last VA examination of record, forward flexion had increased to 45 degrees with a noted reduction to 40 degrees with repetitive use.   Such an increase is consistent with a lower 20 percent rating, but in light of the continued complaints of worsening, the 40 percent rating continued.  There was also no evidence of ankylosis on the examination report to warrant a higher 50 or 100 percent rating. 

After the July 2015 examination, the Veteran continued to receive treatment through VA, but no evidence of ankylosis was noted in these subsequent records.  In October 2015 and November 2015, he had a neurosurgery consultation and follow-ups, which discussed his history of low back pain and the need for surgical intervention.  In a December 2015 discharge summary, low back pain was noted but he denied tingling, weakness, numbness, or changes in his gait.  As such, none of the evidence supports a higher rating.

Examinations in October 2012, September 2013, and July 2015 were devoid of evidence of IVDS and/or evidence of physician prescribed bedrest.  Therefore, the IVDS criteria were also inapplicable for this period.  

For the entire appeal period, the Board has also considered the Veteran's lay statements regarding impairment of function, such as back pain, and has considered additional limitations of motion due to pain.  At the hearing, he focused primarily on his back problems causing impairment in work, which is discussed below.  But even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for higher ratings during the relevant time periods. 

In sum, the preponderance of the evidence is against higher ratings.  As a preponderance of the evidence is against the award of higher ratings, the benefit of the doubt doctrine is not applicable.

Next, the Board has also considered whether referral for extraschedular consideration is warranted. Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular rating does not contemplate the level of disability and symptomatology that the Board then determines whether the exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If such factors are present, then referral is required.

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes such as pain, limitation of motion, weakness and the findings made by the various medical professionals, such as pain and limitation of motion, antalgic gait, and weakness are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, range of motion testing, neurological abnormalities, and incapacitating episodes of IVDS.  Mauerhan v. Principi, 16 Vet. App. 436. 

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., the low back disability is more severe than is reflected by the assigned ratings. In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  

The Veteran's claim arises from his disagreement with the rating following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under Veterans Claims Assistance Act of 2000 (VCAA). 

As for the duty to assist, the claims file contains available service treatment records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues on appeal.

The Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. He actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Prior to October 12, 2012, a rating in excess of 20 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus is denied.

Since October 12, 2012, a rating in excess of 40 percent for multi-level lumbosacral spine degenerative disc disease with a L4-5 herniated nucleus pulposus is denied.


REMAND
A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of entitlement to a TDIU for the period prior to July 1, 2015.  He contends that he cannot retain (maintain) substantially gainful employment due to the service-connected disabilities. VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of the service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

In the present case, prior to July 1, 2015, service connection was granted for a low back disability at 40 percent and peripheral neuropathy at 10 percent each for sciatic and femoral nerves.  The combined rating was 50 percent. Thus, the Veteran did not meet the requirements of 38 C.F.R. § 4.16(a).  Nonetheless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

To that end, the evidence shows that the Veteran has two years of high school education.  Prior to retirement in 1988, he was a supervisor for a millinery; he also spent time as a part-time driver.  He has been awarded Social Security Administration (SSA) benefits based on a combination of impairments including bronchitis, cardiac disorder, right carpal tunnel syndrome, cervical arthritis, and a psychiatric disorder.  Of note, none of his service-connected disabilities were listed as the cause of his inability to perform gainful employment under SSA.  

Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations. Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

While the Veteran has been considered totally unemployable since July 2015, consideration is needed to assess whether his service-connected disabilities rendered him unemployable under 38 C.F.R. § 4.16(b) prior to that time.  

Accordingly, referral to Director, Compensation and Pension Service for extra-schedular consideration is warranted. 38 C.F.R. § 4.16(b) 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU award prior to July 1, 2015.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.
 
2.  Then, readjudicate the appeal. If the appeal remains denied provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


